                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLEVELAND TAFT, III,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-3721

GEORGE W. HILL,
    Defendant.

                                              ORDER

       AND NOW, this 30th day of September, 2019, upon consideration of Plaintiff Cleveland

Taft, Ill's Motion to Proceed In Forma Pauperis (ECF No. 5), and Complaint (ECF No. 2) it is

ORDERED that:

        1.   Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.    The Complaint is DEEMED filed.

       3.    The Complaint is DISMISSED WITHOUT PREJUDICE for the reasons in the

Court's Memorandum.

       4.    Taft may file an amended complaint within thirty (30) days of the date of this

Order provided he can state a plausible basis for a claim against an appropriate defendant. Any

amended complaint must identify all defendants in the caption and state the basis for Taft's

claims against each defendant. The amended complaint shall be a complete document that does

not rely on the initial Complaint or other papers filed in this case to state a claim. When drafting

his amended complaint, Taft should be mindful of the Court's reasons for dismissing the claims

in his initial Complaint as explained in the Court's Memorandum. Upon the filing of an

amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       5.    The Clerk of Court is DIRECTED to send Taft a blank copy of this
•



    Court's current standard form to be used by a self-represented litigant filing a civil action bearing

    the above-captioned civil action number. Taft may use this form to file his amended complaint if

    he chooses to do so.

           6.    If Taft fails to file an amended complaint in accordance with this Order, his case

    may be dismissed without further notice for failure to prosecute.

                                                  BY THE COURT:




                                                 Msl~
